FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                             May 14, 2012

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

 v.                                                           No. 12-8002
                                                   (D.C. No. 2:10-CV-00046-ABJ and
 LEONARD GEORGE PAGE,                                    2:08-CR-00006-ABJ-1)
                                                               (D. Wyo.)
           Defendant – Appellant.



               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, O’BRIEN, and MATHESON, Circuit Judges.


       Leonard George Page, a federal prisoner proceeding pro se,1 seeks a certificate of

appealability (“COA”) to challenge the district court’s denial of his 28 U.S.C. § 2255

petition to vacate, set aside, or correct his sentence. See 28 U.S.C. § 2253(c)(1)(B)

       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Mr. Page is proceeding pro se, we construe his pleadings liberally. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also United States v. Pinson, 584 F.3d
972, 975 (10th Cir. 2009) (“[W]e must construe a [pro se litigant’s] arguments liberally;
this rule of liberal construction stops, however, at the point at which we begin to serve as
his advocate.”).
(requiring a COA to appeal an order denying a § 2255 petition). He also seeks leave to

proceed in forma pauperis. We deny both requests and dismiss this matter.

                                   I.     BACKGROUND

       After a jury trial in the District of Wyoming, Mr. Page was convicted of one count

of conspiracy to possess with intent to distribute and conspiracy to distribute fentanyl,

resulting in death, in violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C). The

charge and conviction arose out a drug transaction involving a fentanyl patch. The

transaction occurred in a Wyoming motel room on November 7, 2007, after which

Stephanie Buckert died of acute fentanyl toxicity.

   A. Trial Testimony

       At trial, numerous witnesses offered testimony about the drug transaction.

              1. Eric Conn’s Testimony

       Eric Conn, Ms. Buckert’s common-law husband, testified as follows: While he,

Ms. Buckert, and Mr. Page were in Mr. Page’s pickup truck, Ms. Buckert asked if Mr.

Page had any pain medication or narcotics. Mr. Page responded, “you know, sure,” and

that they should go “down to Christy’s.” United States v. Page, 317 Fed. Appx. 806, 807

(10th Cir. 2009) (unpublished). Christy is Christy Harlow, Mr. Page’s sister. The three

went to a motel where Ms. Harlow was staying. Ms. Harlow was in the motel room with

her husband, Warren Harlow, and her friend, Lisa Mondragon.

       After Mr. Page asked Ms. Harlow where he could get pain medications, she made

some calls on her cell phone. Mr. Page then borrowed Ms. Harlow’s phone to make
                                             -2-
more calls. Mr. Page told Ms. Buckert that the pain medication would cost $60. Ms.

Buckert gave Mr. Page $60 in cash.

       Mr. Conn and Ms. Buckert left the motel but returned shortly thereafter. Mr. Conn

saw a folded, square paper or package on the bed. Ms. Buckert picked up the package

and put it in her purse. Then Mr. Conn, Ms. Buckert, and Mr. Page left in Mr. Page’s

truck. While in the truck, Mr. Page told Ms. Buckert that when she took the patch out of

its packaging, she could heat it with a hair dryer to make it release the drugs faster.

       The next day, Mr. Conn kept a close eye on Ms. Buckert because she had recently

been sick and in the hospital. At one point, a friend of Ms. Buckert’s stopped by Mr.

Conn’s residence and noticed that Ms. Buckert was sweating. The friend and Mr. Conn

took the blankets off Ms. Buckert and removed her shirt. They noticed the patch on her

skin under her left breast.2

              2. Ms. Mondragon’s Testimony

       Ms. Mondragon’s testimony about the drug transaction was similar to Mr. Conn’s.

She recounted that she was in the motel room with Ms. Harlow, Mr. Harlow, Ms.

Buckert, Mr. Conn, and Mr. Page. Ms. Buckert told Mr. Page that she would leave him

the money and threw $60 on the bed (a $50 and $10 bill). Ms. Buckert and Mr. Conn

then left the motel. Mr. Page picked up the money, putting the $50 bill back on the bed

and the $10 bill in his pocket. About five minutes later, a woman, who Ms. Mondragon

       2
        “Th[is] was the first time that Mr. Conn . . . knew that Ms. Buckert had put the
patch on . . . .” Page, 317 Fed. Appx. at 808.

                                             -3-
later learned was Jhalia Hopkins, entered the room and handed Mr. Page a foiled

envelope. Mr. Page handed Ms. Hopkins the $50 bill, and after a brief discussion about

maintenance for her apartment, Ms. Hopkins left the room. Mr. Page then put the

package on the bed. A few minutes later, Ms. Buckert and Mr. Conn returned. Ms.

Buckert picked up the package, said “thanks” to Mr. Page, and then left with Mr. Conn.

             3. Ms. Hopkins’s Testimony

      Ms. Hopkins, who was a codefendant in the criminal case, testified that she had

sold fentanyl patches to Ms. Harlow on previous occasions. Mr. Page was present during

some of these transactions. When he was present, Ms. Hopkins sometimes gave the

patch to Ms. Harlow, who then gave it to Mr. Page.

      Ms. Hopkins provided a different account of the transaction in the motel room.

On November 7, 2007, Ms. Harlow called Ms. Hopkins and asked her to bring a fentanyl

patch to the motel. Ms. Hopkins delivered it to the motel room, where she saw Mr. Page,

Ms. Harlow, Mr. Harlow, Ms. Mondragon, Mr. Conn, Ms. Buckert, and another woman

she did not know. Ms. Hopkins spoke briefly with Mr. Page and Mr. Harlow about a job

for her fiancé and maintenance on her apartment. She then made eye contact with Ms.

Harlow, who said, “Come on,” and then went with her into the bathroom. Page, 317 Fed.

Appx. at 810. Ms. Harlow paid Ms. Hopkins $60 (three $20 bills) in exchange for the

patch, after which Ms. Hopkins left the motel room.

             4. Mr. Page’s Testimony


                                          -4-
       Mr. Page also testified. He admitted to using fentanyl patches in the past for his

medical conditions.

       Mr. Page said he was in the motel room on November 7, 2007, but he claims that

he entered the room alone and that Mr. Conn and Ms. Buckert came to the room later.

According to Mr. Page, Mr. Conn had been asking him for a few days if he could get him

pain medication. He asked again in the motel room. Mr. Page said that he did not have

any.

       Mr. Page testified that he did not know what else happened in the motel room

because he passed out on the bed after taking four Valiums that he had received earlier

that day from Ms. Buckert. When he woke up, he saw Ms. Hopkins in the room. He did

not talk to Ms. Hopkins but “thought at one point . . . that there was a patch on the bed.”

Page, 317 Fed. Appx. at 810-11. He denied ever distributing a fentanyl patch to anyone

and stated that he did not leave the motel room with a $10 bill in his pocket.

   B. Ms. Harlow’s Letters

       Although Ms. Harlow did not testify at trial, she sent two letters to Mr. Page while

he was in prison. In the first, Ms. Harlow expressed her desire to have testified at Mr.

Page’s trial. Ms. Harlow stated that she was “very sorry[.] I wish they would have called

us to the stand[;] cause then you wouldn’t be in there & the [Government] knew it so

made sure we weren’t called. They knew I would tell the truth & it would’ve set you

free, pissess me off.” ROA, Vol. 1, at 83.


                                             -5-
      She then provided her own account of the events on November 7, 2007. She

explained that Mr. Page, his son, and Mr. Conn arrived together and were all drunk. Ms.

Buckert arrived later. Ms. Hopkins then called the motel room phone and asked “if

anyone wanted weed.” Id. at 85. Ms. Harlow asked if anyone wanted any, and “[Ms.

Buckert] hollered out for [Ms. Hopkins] to bring a patch.” Id. Ms. Buckert asked how

much the patch would cost, and Ms. Harlow told her $60. Ms. Buckert and Mr. Conn

then left to go to the store. While they were gone, Mr. Page “passed out.” Id. Without

saying when Ms. Buckert came back to the motel, Ms. Harlow said that Ms. Buckert “put

3 twenties at the edge of the bed opposite from where [Mr. Page was].” Id.

      Ms. Harlow left to buy candy at a nearby convenience store. On her way back,

she saw Ms. Hopkins driving toward the motel. When Ms. Harlow returned to the motel

room, she told Mr. Harlow that she was going downstairs to do laundry and then left the

room. When she returned, Ms. Hopkins was gone. Mr. Harlow told her Ms. Hopkins had

been in a hurry and tried to give him the patch. Because Mr. Harlow had spackling on his

hands, he could not take it. Ms. Hopkins put the patch on the bed, took the money, and

left. Ms. Harlow said that Ms. Mondragon was outside when this occurred.

      When Ms. Buckert and Mr. Conn returned, Ms. Buckert “saw the patch & headed

to the bathroom.” Id. at 86. Ms. Harlow wrote that Mr. Conn then put the patch on Ms.

Buckert’s right shoulder. Mr. Page woke up after these events transpired. “That’s how it

[h]appened[.] I swear on Mom, Dad’s & Stevie’s graves.” Id.


                                           -6-
       Ms. Harlow’s second letter was much less cordial and was strewn with expletives

directed at Mr. Page. It said, in relevant part:

       Your attorney nor [the Government] put me on the stand because I told
       your attorney if he put me on the stand I would blow the [Government’s]
       case out of the water. Your attorney told the [Government] what I said &
       they told him not to put me on, “there.”

Id. at 88.

   C. Procedural History

       The jury found Mr. Page guilty of conspiracy to possess with intent to distribute

and conspiracy to distribute fentanyl, resulting in death, but found him not guilty of

distributing fentanyl. The district court sentenced him to life in prison.

       Mr. Page appealed his conviction, arguing that there was insufficient evidence to

show that he was involved in a conspiracy to possess, with intent to distribute, fentanyl

patches. We rejected this argument. Page, 317 Fed. Appx. at 813

       Mr. Page filed a motion to vacate, set aside, or correct his sentence under 28

U.S.C. § 2255, arguing that there was insufficient evidence that he was involved in a

conspiracy, that his attorney provided ineffective assistance of counsel by failing to

interview Ms. Harlow and elicit her testimony at trial, and that his life sentence is void

for vagueness.

       The district court rejected all of Mr. Page’s claims, denied his motion, and denied

a COA. Mr. Page filed a motion to alter or amend the district court’s judgment under

Rule 59(e) of the Federal Rules of Civil Procedure. He challenged the district court’s


                                              -7-
conclusion on ineffective assistance of counsel and the district court’s authority to deny a

COA sua sponte. The district court denied this motion.

                                     II.    DISCUSSION

       Mr. Page now requests that we grant a COA on his ineffective assistance of

counsel claim. A COA is a jurisdictional prerequisite for appeal from the district court’s

dismissal of his § 2255 petition. See 28 U.S.C. § 2253(c)(1)(B); United States v.

Gonzalez, 596 F.3d 1228, 1241 (10th Cir. 2010), cert. denied, 131 S. Ct. 172 (2010). To

obtain a COA, Mr. Page must make a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473,

483-84 (2000). A prisoner may make a “substantial showing of the denial of a

constitutional right” by “showing that reasonable jurists could debate whether . . . the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack, 529 U.S. at 484

(quotations omitted).

       Mr. Page makes two arguments in his application for a COA. First, he argues, as

he did at the district court, that his counsel was ineffective for failing to interview Ms.

Harlow and to call her as a witness at trial.3 Second, he argues that the district court

cannot deny a COA sua sponte.



       3
       Mr. Page also argues that the district court abused its discretion in denying his
Rule 59(e) motion to alter or amend. Because his argument on this issue rests on whether
                                                                              Continued . . .
                                              -8-
   A. Ineffective Assistance of Counsel

       Mr. Page argues that his trial counsel was ineffective for failing to interview Ms.

Harlow and to call her to testify at trial. At the district court, he contended that the first

letter from Ms. Harlow indicated that she was willing to testify and that her testimony

would have been exculpatory.

       The district court concluded that Ms. Harlow’s second letter showed that Mr.

Page’s attorney must have interviewed Ms. Harlow. The district court also concluded

that his attorney’s decision not to call Ms. Harlow as a witness at trial did not fall below

an objective standard of reasonableness and that his assistance was thus not ineffective.

The court explained that Ms. Harlow’s testimony would likely have been more harmful

than beneficial because inconsistencies in her testimony could have been exploited by the

government and issues with her demeanor might have rendered her less credible.

       To establish a claim of ineffective assistance of counsel, a petitioner must show

both (1) constitutionally deficient performance and (2) resulting prejudice by

demonstrating a reasonable probability that, but for counsel’s unprofessional errors, the

result of the case would have been different. See Strickland v. Washington, 466 U.S. 668,

687 (1984). If the applicant is unable to show either “deficient performance” or

“sufficient prejudice,” the ineffective assistance claim necessarily fails. Hooks v.

Workman, 606 F.3d 715, 724 (10th Cir. 2010).

his counsel was ineffective in deciding not to call Ms. Harlow to testify, we do not
address it separately.

                                              -9-
       “[O]ur review of counsel’s performance under the first prong of Strickland is a

highly deferential one.” Byrd v. Workman, 645 F.3d 1159, 1168 (10th Cir. 2011)

(quotations omitted), cert. denied, 132 S. Ct. 763 (2011). “[W]e indulge in a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance” and presume that counsel’s conduct is sound strategy. Welch v. Workman,

639 F.3d 980, 1010 (10th Cir. 2011) (quotations omitted), cert. denied, 132 S. Ct. 292

(2011). “To be deficient, the performance must be outside the wide range of

professionally competent assistance. . . . [I]t must have been completely unreasonable,

not merely wrong.” Hooks, 606 F.3d at 723 (citation omitted) (quotations omitted).

       Mr. Page’s only contention in his application for a COA is that his counsel was

ineffective for failing to interview Ms. Harlow and to call her to testify at trial. As the

district court explained, Ms. Harlow’s second letter indicates that Mr. Page’s attorney

interviewed Ms. Harlow. Mr. Page does not challenge this conclusion. Therefore, the

only issue is whether his attorney’s failure to call Ms. Harlow to testify constitutes

ineffective assistance.

       The decision whether to call a witness to testify at trial is within the sole discretion

of trial counsel. DeLozier v. Sirmons, 531 F.3d 1306, 1324 (10th Cir. 2008). The fact

that many attorneys might have employed a different strategy and chosen to call a witness

to testify does not render an attorney’s assistance constitutionally deficient. See

Strickland, 466 U.S. at 689 (“There are countless ways to provide effective assistance in

any given case. Even the best criminal defense attorneys would not defend a particular
                                             -10-
client in the same way.”). As stated above, for an attorney’s performance to be deficient,

“it must be[] completely unreasonable, not merely wrong.” Hooks, 606 F.3d at 723.

         It is unlikely that Ms. Harlow’s testimony would have been credible. See Bunton

v. Atherton, 613 F.3d 973, 983 (10th Cir. 2010), cert. denied, 131 S. Ct. 1783 (2011)

(noting that prejudice element would not be satisfied because, even if witness testified, it

was unclear if she would have been a credible witness); DeLozier, 531 F.3d at 1325

(decision not to call witness was not unreasonable because witness made incriminating

statements in earlier interview and there was strong possibility that his testimony would

not conform to his earlier statements). Mr. Conn’s and Ms. Hopkins’s testimony place

Ms. Harlow in the middle of the drug transaction. Moreover, according to Ms. Harlow’s

description of the events, she was not present when the transaction occurred, meaning her

testimony would have carried less weight or may in part have been inadmissible.

         Our review of the record shows that counsel did not perform deficiently under

Strickland when he did not call Ms. Harlow to testify at Mr. Page’s trial. We conclude

that reasonable jurists could not debate the correctness of the district court’s decision on

Mr. Page’s ineffective assistance of counsel claim. We therefore deny COA on this

issue.

   B. Denying COA Sua Sponte

         Mr. Page also argues that the district court erred when it denied a COA sua sponte.

Rule 11(a) of the Rules Governing § 2255 Proceedings states that “[t]he district court

must issue or deny a [COA] when it enters a final order adverse to the applicant.”
                                             -11-
(Emphasis added). “If the court denies a [COA], a party may . . . seek a [COA] from the

court of appeals under Federal Rule of Appellate Procedure 22.” Id. Therefore, it was

proper for the district court to deny a COA sua sponte. See Haynes v. Quarterman, 526
F.3d 189, 193 (5th Cir. 2008) (“We have clearly held that the district court’s denial of a

COA sua sponte is perfectly lawful” (quotations omitted)).

                                   III.   CONCLUSION

       We reject Mr. Page’s application for a COA and dismiss this matter. We also

deny his request to proceed in forma pauperis.

                                          ENTERED FOR THE COURT



                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                            -12-